DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 38.821(Solutions for NR to support non-terrestrial networks (NTN), Release 16, 2019-12).

Regarding claim 11, 3GPP teaches A method for wireless communication at a user equipment (UE), 2comprising: 
3receiving system information that includes an indication that a first cell of a 4non-terrestrial network is associated with a first tracking area indicator and a second tracking 5area indicator (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN. The cell adds the new TAC in its system information in addition to the old and removes the old a bit later); 
6determining, based at least in part on the system information, that the first cell 7serves a first earth-fixed tracking area associated with the first tracking area indicator (7.3.1.3.1 the tracking area may be designed to be fixed on ground... the broadcast TAC is associated with the geographical area covered by the satellite beam) and a 8second earth-fixed tracking area associated with the second tracking area indicator (7.3.1.3.1 The cell adds the new TAC in its system information in addition to the old); and 
9monitoring paging resources associated with the first earth-fixed tracking area 10based at least in part on determining that the first cell serves the first earth-fixed tracking area 11and the second earth-fixed tracking area (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  

Regarding claim 12, 3GPP teaches  the method of claim 1, further comprising: 
2determining a terrestrial location of the UE (8.2.2.1 The UE may include its location information in the NAS REGISTRATION REQUEST message); and 
3determining that the UE is positioned within the first earth-fixed tracking area 4based at least in part on determining the terrestrial location of the UE (8.2.2.1 The AMF determines the UE's location will be covered by TAC#1 during 10:01-10:10, TAC#2 during 10:11-10:20, etc. The determination is based on... 	The location of the UE ), wherein monitoring the 5paging resources associated with the first earth-fixed tracking area is based at least in part on 6determining that the UE is positioned within the first earth-fixed tracking area (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  

Regarding claim 13 of claim 1, further comprising: 
2determining that the UE was associated with the first earth-fixed tracking area (8.2.2.1 AMF determines the target tracking area based on the UE's last location (i.e. TAC#1 at 10:05)) 3prior to the first cell serving the first earth-fixed tracking area and the second earth-fixed 4tracking area (8.2.2.1 a geo-area will be served by NTN beam#1 with TAC#1 during 10:01 – 10:10, NTN beam#2 with TAC#2 during 10:11 – 10:20) , wherein monitoring the paging resources associated with the first earth-fixed 5tracking area is based at least in part on determining that the UE was associated with the first 6earth-fixed tracking area (8.2.2.1 a geo-area will be served by NTN beam#1 with TAC#1 during 10:01 – 10:10).  

Regarding claim 14, 3GPP teaches  the method of claim 1, wherein one of the first tracking area indicator 2or the second tracking area indicator comprises a temporary tracking area indicator or shorter 3validity indicator (8.2.2.1 the Tracking Area is associated with the timing information for how long it is valid).  

Regarding claim 5, 3GPP teaches  the method of claim 4, further comprising: Attorney Docket No. PS224.01 (107922.1119)Qualcomm Ref. No. 203461 72 
2determining a paging message for the first earth-fixed tracking area based at 3least in part on whether the first earth-fixed tracking area comprises the temporary tracking 4area indicator (8.2.2.1 at 10:12, the UE is paged), wherein monitoring the paging resources of the first earth-fixed tracking area 5is based at least in part on determining the paging message (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  
2determining a paging message for the first earth-fixed tracking area based at 3least in part on whether the first earth-fixed tracking area comprises the temporary tracking 4area indicator, wherein monitoring the paging resources of the first earth-fixed tracking area 5is based at least in part on determining the paging message.  

Regarding claim 16, 3GPP teaches  the method of claim 4, wherein the second earth-fixed tracking area 2comprises the temporary tracking area indicator (8.2.2.1 TAC#2 during 10:11-10:20), the method further comprising: 
3identifying that a validity time associated with the temporary tracking area 4indicator (8.2.2.1 at 10:12, the UE is paged )is less than or equal a threshold validity time (8.2.2.1 TAC#2 during 10:11-10:20), wherein monitoring the paging 5resources associated with the first earth-fixed tracking area is based at least in part on the 6validity time being less than or equal to the threshold validity time (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  

Regarding claim 17, 3GPP teaches  the method of claim 4, further comprising: 
2receiving, via the system information (8.2.2.2 the TAI is broadcast in system information in NTN cell based on fixed TA planning area on ground), an indication of boundary information 3associated with an earth-fixed tracking area associated with the temporary tracking area 4indicator, wherein monitoring the paging resources associated with the first earth-fixed 5tracking area is based at least in part on the boundary information (Figure 8.2.2-3).  

Regarding claim 18, 3GPP teaches  the method of claim 4, further comprising: 
2receiving a master information block message comprising one or more fields 3associated with temporary tracking area indicators, wherein the one or more fields indicate 4whether the system information includes data associated with the temporary tracking area 5indicator (7.3.1.3.1 network update the broadcast TAC in real time according to the ephemeris and confirm the broadcast TAC is associated with the geographical area covered by the satellite beam. UE listens to TAI = PLMN ID + TAC).  

Regarding claim 19, 3GPP teaches  the method of claim 4, further comprising: 
2identifying a validity time associated with the temporary tracking area 3indicator (8.2.2.1 the Tracking Area is associated with the timing information for how long it is valid) based at least in part on receiving the system information (7.3.1.3.1 network update the broadcast TAC in real time according); and 
4removing the temporary tracking area indicator from a tracking area indicator 5list of the UE upon expiration of the validity time associated with the temporary tracking area 6indicator (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN. The cell adds the new TAC in its system information in addition to the old and removes the old a bit later).  

Regarding claim 110, 3GPP teaches  the method of claim 9, further comprising: 
2storing the temporary tracking area indicator and one of the first tracking area 3indicator or the second tracking area indicator in the tracking area indicator list of the UE (7.3.1.3.1 . If there is a chain of TAs, the TA list adds one TA more and removes one old while the cell sweeps the ground) based at least in part on receiving the system information (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN), wherein removing the 5tracking area indicator from the tracking area indicator list is based at least in part on storing 6the temporary tracking area indicator and one of the first tracking area indicator or the second 7tracking area indicator in the tracking area indicator list (7.3.1.3.1 The cell adds the new TAC in its system information in addition to the old and removes the old a bit later).  

Regarding claim 111, 3GPP teaches  the method of claim 4, wherein the second tracking area indicator 2comprises the temporary tracking area indicator, the method further comprising: 
3identifying that the UE was associated with the first cell serving the first earth- 4fixed tracking area and the second earth-fixed tracking area (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN. The cell adds the new TAC in its system information in addition to the old and removes the old a bit later); and 
5identifying that the UE is associated with the first earth-fixed tracking area (7.3.1.3.1 the old) 6based at least in part on identifying that the UE was associated with the first cell (7.3.1.3.1 The cell adds the new TAC in its system information in addition to the old), wherein 7monitoring the paging resources is based at least in part on determining that the UE is 8associated with the first earth-fixed tracking area (7.3.1.3.1 the more TACs a cell broadcast, the heavier paging load it experiences).  


Regarding claim 113, 3GPP teaches  the method of claim 1, wherein: 
2the first tracking area indicator is indicated via a first tracking area indicator 3field of the system information (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN), and 
4the second tracking area indicator is indicated via a second tracking area 5indicator field of the system information (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN).  

Regarding claim 114, 3GPP teaches  the method of claim 1, wherein determining that the first cell serves 2the first earth-fixed tracking area and the second earth-fixed tracking area comprises: 
3determining that a tracking area indicator included in a control message (8.1.2.2 the UE recognizes the Tracking Area by the TAI broadcasted over the air) is 4associated with the first earth-fixed tracking area and a temporary tracking area indicator 5included in the control message is associated with the second earth-fixed tracking area of the non-terrestrial network (8.2.2.1 a geo-area will be served by NTN beam#1 with TAC#1 during 10:01 – 10:10, NTN beam#2 with TAC#2 during 10:11 – 10:20).  

Regarding claim 115, 3GPP teaches  the method of claim 1, further comprising: 
2reporting the first earth-fixed tracking area and the second earth-fixed tracking 3area to a non-access stratum of the UE (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN).  

Regarding claim 116, 3GPP teaches  the method of claim 12, further comprising: 
2determining whether to perform a registration update based at least in part on 3the first tracking area indicator and the second tracking area indicator (8.2.2.1 perform Mobility Registration Update procedure if the current TAIs of the serving cell (see TS 37.340 [31]) is not in the list of TAIs that the UE has received from the network).  

Regarding claim 124, 3GPP teaches  the method of claim 1, further comprising: 
2selecting to communicate with the first cell of the non-terrestrial network, 3wherein monitoring the paging resources associated with the first earth-fixed tracking area is 4based at least in part on selecting to communicate with the first cell (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  

Regarding claim 129, 3GPP teaches An apparatus for wireless communication at a user equipment (UE), 2comprising: 3a processor, 
2a processor (Note: inherent in a user equipment), 
a memory coupled with the processor (Note: inherent in a user equipment), and 
4instructions stored in the memory and executable by the processor (Note: inherent in a user equipment) to cause the 5apparatus to: Attorney Docket No. PS224.01 (107922.1119)Qualcomm Ref. No. 203461 77 

 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
7communicate with a first cell of a non-terrestrial network (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN. The cell adds the new TAC in its system information in addition to the old and removes the old a bit later); 
8determine that the first cell serves a first earth-fixed tracking area and a seond earth-fixed tracking area (7.3.1.3.1 The cell adds the new TAC in its system information in addition to the old); and
 10monitor paging resources associated with the first earth-fixed tracking 11area based at least in part on determining that the first cell serves the first earth-fixed tracking area and the second earth-fixed tracking area (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).    


Allowable Subject Matter

Claims 12, and 17-23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 112, 3GPP teaches  the method of claim 4, but fails to teach
wherein the second tracking area indicator 2comprises the temporary tracking area indicator, the method further comprising: 
3identifying that the UE was not associated with the first cell serving the first 4earth-fixed tracking area and the second earth-fixed tracking area; and 
5identifying that the UE is associated with the first earth-fixed tracking area 6based at least in part on identifying that the UE was not associated with the first cell, wherein 7monitoring the paging resources is based at least in part on determining that the UE is 8associated with the first earth-fixed tracking area.  

Regarding claim 117, 3GPP teaches  the method of claim 1, but fails to teach wherein monitoring the paging resources 2associated with the first earth-fixed tracking area comprises: 
3monitoring a paging message associated with the first earth-fixed tracking area 4using a first paging radio network temporary identifier that is different than a second paging 5radio network temporary identifier associated with the second earth-fixed tracking area.

Regarding claim 118, 3GPP teaches  the method of claim 1, but fails to teach
further comprising: 
2receiving a system information broadcast message associated with the first cell 3that indicates a paging radio network temporary identifier associated with the first earth-fixed 4tracking area and a temporary paging radio network temporary identifier associated with the 5second earth-fixed tracking area; and 6monitoring a paging message associated with the first earth-fixed tracking area 7using the paging radio network temporary identifier associated with the first earth-fixed 8tracking area.  
monitoring a paging message associated with the first earth-fixed tracking area 7using the paging radio network temporary identifier associated with the first earth-fixed 8tracking area.  

Regarding claim 119, 3GPP teaches  the method of claim 1, but fails to teach further comprising: 
2receiving a downlink control information that includes an indication of 3whether a paging message is associated with the first earth-fixed tracking area or is associated 4with the second earth-fixed tracking area, wherein monitoring the paging resources associated 5with the first earth-fixed tracking area is based at least in part on receiving the downlink 6control information.  

Regarding claim 120, 3GPP teaches  the method of claim 19, but fails to teach wherein the downlink control information 2includes a first value of the indication for the paging message being associated with the first 3earth-fixed tracking area or a second value of the indication for the paging message being associated with the second earth-fixed tracking area.  

Regarding claim 121, 3GPP teaches  the method of claim 19, but fails to teach further comprising: 
2determining that a first paging message is associated with the first earth-fixed 3tracking area and that a second paging message is associated with the second earth-fixed 4tracking area based at least in part on receiving the downlink control information.  

Regarding claim 122, 3GPP teaches  the method of claim 19, but fails to teach wherein the downlink control information 2includes a first value of the indication for the paging message being associated with the first 3earth-fixed tracking area, a second value of the indication for the paging message being 4associated with the second earth-fixed tracking area, or a third value of the indication for the 5paging message being associated with both the first earth-fixed tracking area and the second 6earth-fixed tracking area.  

Regarding claim 123, 3GPP teaches  the method of claim 1, but fails to teach further comprising: 
2determining the paging resources associated with the first earth-fixed tracking 3area and second paging resources associated with the second earth-fixed tracking area are the 4same.  


Claims 25-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:  

Regarding claim 125, 3GPP teaches A method for wireless communication at a base station, comprising: 
2transmitting, to a user equipment (UE), system information that includes an 3indication that a first cell of a non-terrestrial network is associated with a first tracking area 4indicator and a second tracking area indicator (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN. The cell adds the new TAC in its system information in addition to the old and removes the old a bit later, 8.1.2.2 the NTN cell will broadcast all related TAIs); 
5determining, based at least in part on the system information, that the first cell 6serves a first earth-fixed tracking area associated with the first tracking area indicator (7.3.1.3.1 the tracking area may be designed to be fixed on ground... the broadcast TAC is associated with the geographical area covered by the satellite beam) and a 7second earth-fixed tracking area associated with the second tracking area indicator (7.3.1.3.1 The cell adds the new TAC in its system information in addition to the old, 8.1.2.2 the NTN cell will broadcast all related TAIs); and 
8transmitting one or more second paging messages associated with the second 10earth-fixed tracking area based at least in part on determining that the first cell serves the second earth-fixed tracking area (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  .  
However, 3GPP fails to teach
8transmitting one or more first paging messages associated with the first earth- 9fixed tracking area and one or more second paging messages associated with the second 10earth-fixed tracking area based at least in part on determining that the first cell serves the first earth-fixed tracking area and the second earth-fixed tracking area.  
Therefore, claim 25 is allowed.
Claims 26-28 are allowed for depending from claim 25.


Regarding claim 130, 3GPP teaches An apparatus for wireless communication at a base station, comprising: 2a processor, 
2a processor (Note: inherent in a base station), 
a memory coupled with the processor (Note: inherent in a base station), anda memory coupled with the processor, and
4instructions stored in the memory and executable by the processor (Note: inherent in a base station) to cause the 5apparatus to: Attorney Docket No. PS224.01 (107922.1119)Qualcomm Ref. No. 203461 77 

6communicate with a user equipment (UE) via a first cell of a non- 7terrestrial network; 
8determine that the first cell serves a first earth-fixed tracking area and a 9second earth-fixed tracking area (7.3.1.3.1 one cell can broadcast more than one TACs per PLMN. The cell adds the new TAC in its system information in addition to the old and removes the old a bit later); and 
10transmit one or more first paging messages associated with the first 11earth-fixed tracking area and one or more second paging messages associated with the 12second earth-fixed tracking area  based at least in part on determining that the first cell  serves the first earth-fixed tracking area and the second earth-fixed tracking area (8.2.2.1 AMF knows the UE's last location and will be served by NTN beam#2 with TAC#2 during 10:11-10:20. AMF sends the Paging message with TAC#2 to the NG-RAN).  .
However, 3GPP fails to teach
transmit one or more first paging messages associated with the first earth- 9fixed tracking area and one or more second paging messages associated with the second 10earth-fixed tracking area based at least in part on determining that the first cell serves the first earth-fixed tracking area and the second earth-fixed tracking area.  
Therefore, claim 30 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644